EXHIBIT 10.53

 

[glda03wj2qan000001.jpg]

 

[glda03wj2qan000002.jpg]

 

 

 

Page 1 of 12

 

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between Lionel Hadjadjeba, an individual (“Executive”), and
Accuray International Sàrl, a Swiss limited liability company, on behalf of
itself and all of its subsidiaries (collectively, the “Company”).

Recitals

 

A.

Executive has been employed by the Company since November 1, 2012 pursuant to an
employment agreement by and between the Company and Executive that has been
superseded by a new employment agreement effective as of January 1, 2018 (the
“Employment Agreement”);

 

 

B.

Executive’s employment has been terminated with effect on August 31, 2019 by the
Company due to a restructuration by letter notified to the Executive on July 31,
2019;

 

 

C.

Executive’s employment with the Company and any of its parents, direct or
indirect subsidiaries, affiliates, divisions, or related entities (collectively
referred to herein as the “Company and its Related Entities”) will be ended on
the terms and conditions set forth in this Agreement.  

Agreement

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

1.Effective Date. Except as otherwise provided herein, this Agreement shall be
effective on the eighth day after it has been executed by both of the parties
(the “Effective Date”).

2.End of Employment and Service as a Director. Executive’s employment with the
Company and its Related Entities has ended or will end effective as of 5:00pm
CET Time, on August 31, 2019 (the “Termination Date”). If Executive remains an
officer or a member of the Board of Directors of the Company and/or its Related
Entities (the “Board”) as of the Termination Date, Executive hereby voluntarily
resigns from any such officer positions and the Board, effective as of the
Termination Date.

3.Continuation of Benefits After the Termination Date. Executive will continue
to receive his salary and other contractual benefits until the Termination Date.
After the Termination Date, Executive will no longer be eligible for, receive,
accrue, or participate in any other benefits or benefit plans provided by the
Company and its Related Entities, including, without limitation, medical, dental
and life insurance benefits, and the Company’s retirement plan; provided,
however, that nothing in this Agreement shall waive Executive’s right to any
vested benefits, including vested amounts in the Company’s retirement plan,
which amounts shall be handled as provided in the plan.

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 2 of 12

 

 

4.Payments Upon Termination.  In lieu of the Severance Benefits and Enhanced
Severance Benefits under the Employment Agreement, Executive will be entitled,
subject to the terms and conditions set forth herein, to receive payment of the
following:  (i)  CHF 278,760 (gross) as a severance payment, representing six
months of Executive’s base salary, which will be paid in October 2019, subject
to Executive’s execution and return of the Release of Claims Form (as defined
below) prior to such date; (ii) CHF 425,666 (gross), representing the bonus that
Executive would have received under the Accuray Incorporated Fiscal Year 2019
Company Bonus Plan had Executive remained an employee of the Company through the
bonus payment date, which will be paid in October 2019, subject to Executive’s
execution and return of the Release of Claims Form (as defined below) prior to
such date; and (iii) CHF 36,935 (gross), representing an amount in lieu of any
prorated bonus that would have been due to Executive for FY 2020, which will be
paid in October 2019, subject to Executive’s execution and return of the Release
of Claims Form (as defined below) prior to such date. The Company shall pay the
above mentioned amounts no later than 8 days after having received the Release
of Claims Form in due time.

5.Other Benefits Upon Termination. Executive will be paid Executive’s unused 61
vacation days at the same time as Executive’s August 2019 salary (calculated
using Executive’s FY2019 bonus and  an annual entitlement rate of 10.64%).  In
addition, Executive can stay in the Company's apartment in Divonne-les-Bains
until October 31, 2019. Executive is authorized to keep his mobile phone
(following the deletion of any Company confidential information and execution of
the Company’s standard wipe protocols) and the Company shall take the necessary
steps in order to have the phone number transferred to the Executive.

6.Withholdings.  The payments specified in Section 4 of this Agreement (the
“Severance Payments”) and in Section 5, shall be subject to required
withholdings and authorized deductions and to Section 22 below. Without
prejudice to the foregoing, if the Termination Date is extended for any reason,
the Severance Payments shall be reduced by the cost to the Company of providing
pay and benefits to the Employee as a result of such extension.

7.Effect of Non Execution of the Release of Claim Form or Subsequent Employment.
If Executive does not properly execute the Release of Claims Form (as defined
below) in accordance with Section 14 below, Executive shall not be entitled to
receive the payments and benefits under Section 4, above.

8.Acknowledgement of Total Compensation and Indebtedness. Executive acknowledges
and agrees that the cash payments under Section 4 of this Agreement extinguish
any and all obligations for monies, or other compensation or benefits that
Executive claims or could claim to have earned or claims or could claim is owed
to him/her as a result of his/her employment by the Company and its Related
Entities through the Termination Date, under the Employment Agreement or
otherwise.  Notwithstanding the foregoing, the parties acknowledge and agree
that the provisions of this Section 8 shall not terminate any rights Executive
has under Section 3 of this Agreement or to other payments Executive may have,
and to any indemnification Executive may have under the Company’s Bylaws or
separate indemnification agreement, as applicable.

9.Status of Related Agreements and Future Employment. The parties agree that the
Employment Agreement shall be terminated as of the Termination Date.
Notwithstanding the termination of the Employment Agreement, the parties hereto
acknowledge that certain rights and obligations set forth in the Employment
Agreement extend beyond the Termination Date.  In the event that any provision
of this Agreement conflicts with Section 6 of the Employment Agreement, the
terms and provisions of the section(s) providing the greatest protection to the
Company and its Related Entities shall control.

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 3 of 12

 

 

10.Release by Executive.  

(a)Except for any obligations or covenants of the Company pursuant to this
Agreement and as otherwise expressly provided in this Agreement, Executive, for
himself/herself and his/her heirs, executors, administrators, assigns,
successors and agents (collectively, the “Executive’s Affiliates”) hereby fully
and without limitation releases and forever discharges the Company and its
Related Entities, and each of their respective agents, representatives,
stockholders, owners, officers, directors, employees, consultants, attorneys,
auditors, accountants, investigators, affiliates, successors and assigns
(collectively, the “Company Releasees”), both individually and collectively,
from any and all waivable rights, claims, demands, liabilities, actions, causes
of action, damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent, which Executive or any of
Executive’s Affiliates has or may have or may claim to have against the Company
Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date (“Claims”), arising out of, based upon,
or relating to his/her employment or the termination of his/her employment with
the Company and its Related Entities and/or his/her service as an officer of any
of the Company Releasees, any agreement or compensation arrangement between
Executive and any of the Company Releasees, to the maximum extent permitted by
law.  

(b)Executive specifically and expressly releases any Claims arising out of or
based on: the California Fair Employment and Housing Act, Title VII of the
United States Civil Rights Act of 1964, the United States Americans with
Disabilities Act, the United States National Labor Relations Act and the United
States Equal Pay Act, as the same may be amended from time to time; the
California common law on fraud, misrepresentation, negligence, defamation,
infliction of emotional distress or other tort, breach of contract or covenant,
violation of public policy or wrongful termination; state or federal wage and
hour laws, and other provisions of the California Labor Code, to the extent
these may be released herein as a matter of law; or any other state or federal
law, rule, or regulation dealing with the employment relationship, including in
particular Swiss laws, except those claims which may not be released herein as a
matter of law.

(c)Nothing contained in this Section 10 or any other provision of this Agreement
shall release or waive any right that Executive has to indemnification and/or
reimbursement of expenses by the Company and its Related Entities with respect
to which Executive may be eligible as provided in California Labor Code section
2802, the Company’s and its Related Entities’ Certificates of Incorporation,
Bylaws and any applicable directors and officers, errors & omissions, umbrella
or general liability insurance policies, any indemnification agreements,
including the Employment Agreement; or any other applicable source, nor prevent
Executive from cooperating in an investigation of the Company by the Equal
Employment Opportunity Commission (“EEOC”, such term to include also any other
local equivalent body or agency).  

11.Waiver.

(a)Executive understands and agrees that the release provided herein extends to
all Claims released above whether known or unknown, suspected or unsuspected,
which may be released as a matter of law. To the extent that the California
Civil Code section 1542 would be applicable to the employment of Executive with
the Company, Executive expressly waives and relinquishes any and all rights
he/she may have under that California Civil Code section 1542, which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 4 of 12

 

 

(b)Executive expressly waives and releases any rights and benefits which he/she
has or may have under any similar law or rule of any other jurisdiction. It is
the intention of each party through this Agreement to fully, finally and forever
settle and release the Claims as set forth above. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery of any additional
Claims or facts relating thereto.

12.Release of United States Federal Age Discrimination Claims by Executive.
Executive hereby knowingly and voluntarily waives and releases all rights and
claims, known or unknown, arising under the United States Age Discrimination In
Employment Act of 1967, as amended, which he/she might otherwise have had
against the Company or any of the Company Releasees regarding any actions which
occurred prior to the date that Executive signed this Agreement, except that
Executive is not prevented from cooperating in an investigation by the EEOC or
from filing an EEOC charge other than for personal relief.

13.Release by Company and its Related Entities.  The Company and its Related
Entities hereby release and forever discharge Executive, from any and all
waivable actions, causes of action, covenants, contracts, claims and demands of
whatever character, nature and kind, whether known or unknown, which the Company
and its Related Entities ever had, now have, or any of them hereafter can, shall
or may have by reason of Executive’s employment and/or his/her service as a
director and/or officer of the Company and/or its Related Entities; provided,
however, that this general release shall not apply, or be deemed or construed to
apply, to (a) any of Executive’s continuing obligations pursuant to this
Agreement or the Employment Agreement,  (b) criminal conduct or acts or
omissions constituting willful misconduct or gross negligence by Executive
during his/her employment with the Company, or (c) recoupment of all or a
portion of any previously awarded bonus or equity award pursuant to the
Company’s Recoupment (Clawback) Policy that was in effect when the bonus was
paid or the equity award vested or was exercised by Executive, whichever was
later.

Such release will also extend to any agents, successors and assigns of the
Company or of its Related Entities.  

14.Review and Release of Claims Form. Executive hereby is advised of the
following:

(a)Executive has the right to consult with an attorney before signing this
Agreement and is encouraged by the Company to do so;

(b)Executive has up to thirty (30) days after termination of Executive’s
employment with the Company to challenge or denunciate this Agreement; and

(c)in order to be provided with the Severance Payments, Executive shall execute
an unconditional release of Claims in the form set out in Annex 1 (the “Release
of Claims Form”), it being further expressly specified that such Release of
Claims Form must not be signed by Executive earlier than one month after the
Termination Date and shall, immediately after being signed, be sent to the
Company, such that it is received by the Company within 60 days after the
Termination Date. The Company shall pay the Severance Payments no later than 8
days after having received the Release of Claims Form in due time.

15.Confidentiality of Agreement. After the execution of this Agreement by
Executive, neither Executive, his/her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his/her attorney,
tax advisors and/or immediate family members, as may be required by law, or in
connection with Protected Activity (as defined in the Employment Agreement).

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 5 of 12

 

 

16.No Filings. Executive represents that he/she has not filed any lawsuits,
claims, charges or complaints, which are pending as of the date hereof, against
the Company Releasees with any local, state or federal agency or court from the
beginning of time to the date of execution of this Agreement, and that Executive
is not aware of any facts that would support any Claims or any
compliance-related or code of ethics violations of any kind whatsoever against
the Company Releasees, including without limitation any claims for any
work-related injuries.  If Executive hereafter commences, joins in, or in any
manner seeks relief through any suit arising out of, based upon, or relating to
any of the Claims released in this Agreement, or in any manner asserts against
the Company Releasees any of the Claims released in this Agreement, then
Executive agrees to pay to the Company Releasees against whom such Claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by the Company Releasees in defending or otherwise responding to the
suit or Claim; provided, however, that this provision shall not obligate
Executive to pay the Company Releasees’ attorneys’ fees in any action
challenging the release of claims under the United States Older Workers Benefit
Protection Act or the United States Age Discrimination In Employment Act of
1967, as amended, or any similar applicable law, unless otherwise allowed by
law. If any governmental agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or purports to bring any legal
proceeding, in whole or in part, on behalf of Executive based upon events
occurring prior to the execution of this Agreement, Executive will request such
agency or court to withdraw from and/or to dismiss the lawsuit, claim, charge or
complaint with prejudice.

17.Confidential and Proprietary Information. Executive acknowledges that certain
information, observations and data obtained by him/her during the course of or
related to his/her employment with the Company and its Related Entities
(including, without limitation, projection programs, business plans, business
matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, technology
and product design information, marketing plans or proposals, personnel
information, customer lists and other customer information) are the sole
property of the Company and its Related Entities and constitute Proprietary
Information as defined in Section 6 of the Employment Agreement.  Executive
represents and warrants that he/she has returned all files, customer lists,
financial information and other property of the Company and its Related Entities
that were in Executive’s possession or control without retaining copies thereof
(other than a copy of the Employee Handbook and personnel records relating to
Executive’s employment).  Executive further represents and warrants that he/she
does not have in his/her possession or control any files, customer lists,
financial information or other property of the Company and its Related Entities.
In addition to his/her promises in Section 6 of the Employment Agreement,
Executive agrees that he/she will not disclose to any person or use any such
information, observations or data without the written consent of the Board.  If
Executive is served with a deposition subpoena or other legal process calling
for the disclosure of such information, or if he/she is contacted by any third
person requesting such information, he/she will notify the Board as soon as is
reasonably practicable after receiving  notice and will reasonably cooperate
with the Company and its Related Entities in minimizing the disclosure thereof;
provided, that nothing in this Agreement will (i) affect Executive’s obligations
to testify truthfully in response to any subpoena or other legally required
discovery proceeding or (ii) in any way limit or prohibit Executive from
engaging in Protected Activity.

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 6 of 12

 

 

18.Prohibited Activities.

(a)Non-Solicitation of Customers and Other Business Partners.  Executive
recognizes that by virtue of his/her employment with the Company, he/she will be
introduced to and involved in the solicitation and servicing of existing
customers and other business partners of the Company and new customers and
business partners obtained by the Company during his/her employment.  Executive
understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the
Company.  Executive further agrees that during his/her employment with the
Company he/she will not engage in any conduct which could in any way jeopardize
or disturb any of the customer and business partner relationships of the
Company.  In addition, to the extent permitted under applicable law, Executive
agrees that, for a period beginning on the Effective Date and ending twelve (12)
months after termination of Executive’s employment with the Company, regardless
of the reason for such termination, Executive shall not use any Proprietary
Information to, directly or indirectly, solicit, direct, interfere with, or
entice away from the Company any existing customer, licensee, licensor, vendor,
contractor or distributor of the Company or for the customer or other business
partner to expand its business with a competitor, without the prior written
consent of the Board.  

(b)Non-Solicitation of Employees.  Executive recognizes the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees.  Accordingly,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information, directly or indirectly, for himself/herself or on
behalf of any other person or entity, to solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company in a position
classified as exempt from overtime pay requirements.  For purposes of the
foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.  

(c)Scope of Restrictions. Executive agrees that the restrictions in Sections 18
(a) and (b), above, are reasonable and necessary to protect the Company’s trade
secrets and that they do not foreclose Executive from working in the medical
device industry generally.  To the extent that any of the provisions in this
Section 18 are held to be overly broad or otherwise unenforceable at the time
enforcement is sought, Executive agrees that the provision shall be reformed and
enforced to the greatest extent permissible by law.  Executive further agrees
that if any portion of this Section 18 is held to be unenforceable, that the
remaining provisions of it shall be enforced as written.

19.Remedies. Executive acknowledges that any misuse of Proprietary Information
belonging to the Company and its Related Entities, or any violation of Section 6
of the Employment Agreement, and any violation of Sections 15, 17 and 18 of this
Agreement, will result in irreparable harm to the Company and its Related
Entities, and therefore, the Company and its Related Entities shall, in addition
to any other remedies, be entitled to immediate injunctive relief. To the extent
there is any conflict between Section 7 of the Employment Agreement and this
Section 19, the provision providing the greatest protection to the Company and
its Related Entities shall control. In addition, in the event of a breach of any
provision of this Agreement by Executive, including Sections 15, 17 and 18,
Executive shall forfeit, and the Company and its Related Entities may withhold
payment of any unpaid portion of, the Severance Payments and/or other benefits
provided under Sections 4 and 5, above.  

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 7 of 12

 

 

20.Cooperation Clause.

(a)To facilitate the orderly conduct of the Company and its Related Entities’
businesses, for the twelve (12)-month period following the Effective Date,
Executive agrees to cooperate, at no charge, with the Company and its Related
Entities’ reasonable requests for information or assistance related to the time
of his/her employment.

(b)For the twelve (12)-month period following the Effective Date, Executive
agrees to cooperate, at no charge, with the Company’s and its Related Entities’
and its or their counsel’s reasonable requests for information or assistance
related to (i) any investigations (including internal investigations) and audits
of the Company’s and its Related Entities’ management’s current and past conduct
and business and accounting practices and (ii) the Company’s and its Related
Entities’ defense of, or other participation in, any administrative, judicial,
or other proceeding arising from any charge, complaint or other action which has
been or may be filed relating to the period during which Executive was employed
by the Company and its Related Entities.   The Company will promptly reimburse
Executive for his/her reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of his/her duties under
this Section 20.  Except as required by law or authorized in advance by the
Board of Directors of the Company, Executive will not communicate, directly or
indirectly, with any third party other than Executive’s legal counsel, including
any person or representative of any group of people or entity who is suing or
has indicated that a legal action against the Company and its Related Entities
or any of their directors or officers is being contemplated, concerning the
management or governance of the Company and its Related Entities, the operations
of the Company and its Related Entities, the legal positions taken by the
Company and its Related Entities, or the financial status of the Company and its
Related Entities. If asked about any such individuals or matters, Executive
shall say: “I have no comment,” and shall direct the inquirer to the Company.
Executive acknowledges that any violation of this Section 20 will result in
irreparable harm to the Company and its Related Entities and will give rise to
an immediate action by the Company and its Related Entities for injunctive
relief.

21.No Future Employment. Executive understands that his/her employment with the
Company and its Related Entities will irrevocably end as of the Termination Date
and will not be resumed at any time in the future. Executive agrees that he/she
will not apply for, seek or accept employment by the Company and its Related
Entities at any time, unless invited to do so by the Company and its Related
Entities.

22.Tax Issues.  The parties agree that the payments and benefits provided under
this Agreement, and all other contracts, arrangements or programs that apply to
him/her, shall be subject to Section 16 of the Employment Agreement.  

23.Non-disparagement.  Executive agrees not to criticize, denigrate, or
otherwise disparage the Company and its Related Entities, or any of their
directors, officers, products, processes, experiments, policies, practices,
standards of business conduct, or areas or techniques of research.  The Company
agrees not to authorize or condone denigrating or disparaging statements about
Executive to any third party, including by press release or other formally
released announcement.  Factually accurate statements in legal or public filings
shall not violate this provision.  In addition, nothing in this Section 23 shall
prohibit Executive or the Company or the Board, or any of their employees or
members from complying with any lawful subpoena or court order or taking any
other actions affirmatively authorized by law.

24.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Switzerland, without giving effect to principles of
conflict of laws.

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 8 of 12

 

 

25.Dispute Resolution. The parties hereby agree that all disputes, claims or
controversies arising from or otherwise in connection with this Agreement
(except for injunctive relief sought by either party) between them and between
Executive and any of the Company’s affiliated entities and the successor of all
such entities, and any director, stockholder or employee of the Company will be
resolved in accordance with Section 13 of the Employment Agreement.

26.Attorneys’ Fees. Except as otherwise provided herein, in any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, including any purported breach of this Agreement, the prevailing
party shall, to the fullest extent permitted by law, be entitled to an award of
its costs and expenses, including reasonable attorneys’ fees.

27.Non-Admission of Liability. The parties understand and agree that neither the
payment of any sum of money nor the execution of this Agreement by the parties
will constitute or be construed as an admission of any wrongdoing or liability
whatsoever by any party.

28.Severability. If any one or more of the provisions contained herein (or parts
thereof), or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof will not be in any way impaired or affected, it being intended
that all of the rights and privileges shall be enforceable to the fullest extent
permitted by law.

29.Entire Agreement. This Agreement represents the sole and entire agreement
among the parties and, except as expressly stated herein, supersedes all prior
agreements, negotiations and discussions among the parties with respect to the
subject matters contained herein.

30.Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

31.Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

32.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original as against any party that has signed it, but
both of which together will constitute one and the same instrument.

33.Assignment. This Agreement inures to the benefit of and is binding upon the
Company and its successors and assigns, but Executive’s rights under this
Agreement are not assignable, except to his/her estate.

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 9 of 12

 

 

34.Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered or delivered by express courier; (b) if sent by electronic
mail, telecopy or facsimile (except for legal process); or (c) if mailed by
registered mail, and properly addressed as follows:

 

If to the Company:

 

Accuray International Sàrl

 

 

c/o Accuray Incorporated

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, California 94089

 

 

Attn: Board of Directors

 

 

c/o Corporate Secretary

 

 

Fax No. (408) 789-4205

 

 

 

If to Executive:

 

Address: most recent on file with the Company

 

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by registered mail, when such registered mail is received
but in all and any event seven (7) calendar days after being sent by registered
mail; or if given by Federal Express or other express service, on the date of
delivery; or if given by electronic mail, telecopy or facsimile machine during
normal business hours on a business day, when confirmation of transmission is
indicated by the sender’s machine; or if given by electronic mail, telecopy or
facsimile machine at any time other than during normal business hours on a
business day, the first business day following when confirmation of transmission
is indicated by the sender’s machine. Unless otherwise agreed, notices,
requests, demands and other communications delivered to legal counsel of any
party hereto, whether or not such counsel shall consist of in-house or outside
counsel, shall not constitute duly given notice to any party hereto.

35.Miscellaneous Provisions.

(a)The parties represent that they have read this Agreement and fully understand
all of its terms; that they have conferred with their attorneys, or have
knowingly and voluntarily chosen not to confer with their attorneys about this
Agreement; that they have executed this Agreement without coercion or duress of
any kind; and that they understand any rights that they have or may have, and
they are signing this Agreement with full knowledge of any such rights.

(b)Both parties have participated in the drafting of this Agreement with the
assistance of counsel to the extent they desired. The language in all parts of
this Agreement must be in all cases construed simply according to its fair
meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

(c)Each provision of this Agreement to be performed by a party hereto is both a
covenant and condition, and is a material consideration for the other party’s
performance hereunder, and any breach thereof by the party will be a material
default hereunder. All rights, remedies, undertakings, obligations, options,
covenants, conditions and agreements contained in this Agreement are cumulative
and no one of them is exclusive of any other. Time is of the essence in the
performance of this Agreement.

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 10 of 12

 

 

(d)Each party acknowledges that no representation, statement or promise made by
any other party, or by the agent or attorney of any other party, except for
those in this Agreement, has been relied on by him/her or it in entering into
this Agreement.

(e)Unless expressly set forth otherwise, all references herein to a “day” are
deemed to be a reference to a calendar day. All references to “business day”
mean any day of the year other than a Saturday, Sunday or a public or bank
holiday in the canton of Vaud, Switzerland. Unless expressly stated otherwise,
cross-references herein refer to provisions within this Agreement and are not
references to any other document.

(f)Each party to this Agreement will cooperate fully in the execution of any and
all other documents and in the completion of any additional actions that may be
necessary or appropriate to give full force and effect to the terms and intent
of this Agreement.

(g)Executive hereby acknowledges having received the statutory information
relating to Swiss accident insurance for departing employees.

(h)The Company shall provide a reference/work certificate to Executive in
accordance with article 330a Swiss Code of Obligations whose content shall be
mutually agreed upon between the Company and Executive.

(i)Although not a party to this Agreement, Employee expressly agrees that any
Related Entity may enforce against Executive any provision of this Agreement
which is to their benefit.

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND, WITH RESPECT TO
EXECUTIVE, HE/SHE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

(Signature page follows)

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 11 of 12

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

/s/ Lionel Hadjadjeba

 

 

 

 

 

 

 

 

 

Date:

 

August 16, 2019

 

 

 

 

 

 

 

 

COMPANY:

Accuray International Sàrl

 

 

 

 

 

By:

 

/s/ Joshua H. Levine

 

Name:

 

Joshua H. Levine

 

Title:

 

Gérant

 

 

 

 

 

 

 

 

 

Date:

 

August 16, 2019

 

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 12 of 12

 

 

Annex 1

Release of Claims Forms

 

Reference is made to the Separation Agreement and General Release entered into
by and between Lionel Hadjadjeba, an individual (“Executive”), and Accuray
International Sàrl, a Swiss limited liability company, on behalf of itself and
all of its subsidiaries (collectively, the “Company”), to which this Release of
Claims Forms is annexed (“Separation Agreement”)

 

1.

Capitalized terms in this Release of Claims Forms have the meaning set out in
the Separation Agreement.

 

2.

Executive hereby affirms and agrees the terms of the Separation Agreement.  

 

3.

Executive confirms that the terms of the Separation Agreement satisfy all
claims, compensation and benefits to which he/she is entitled including any
he/she may have received had his/her employment not terminated and exceed the
nature and scope of that to which he/she would otherwise have been entitled to
receive from the Company and its Related Entities and constitute adequate
consideration for his/her undertakings in the Separation Agreement and this
Release of Claims Form.

 

4.

Executive hereby waives and releases the Company and its Related Entities from
any liability regarding any claims or rights of action that Executive has or may
have against each of them or their officers or employees whether arising out of
his employment or its termination or otherwise and whether arising from events
occurring before, up to or after the date of this Release of Claims Form,
including but not limited to any under any common law, contract, statute, tort
or other claim whether under the law of Switzerland/or California or any other
law or jurisdiction and whether such claims or liabilities are, or could be,
known to the parties of the Separation Agreement or in their contemplation at
the date of this Release of Claims Form save for any obligation of the Employer
in the Separation Agreement.

 

5.

As at the date of this Release of Claims Form, Executive warrants and represents
to the Company that there are no circumstances of which Executive is aware which
would have allowed the Company to terminate Executive’s employment with Cause.

 

Print full name:

 

LIONEL HADJADJEBA

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Place:

 

 

 

 

Release Agmt Std 11.2.16 Swiss version

Accuray Confidential

 